Title: 27th.
From: Adams, John Quincy
To: 


       I perceive Charles has been guilty of a trick which I thought he would despise; that of prying into, and meddling with things which are nothing to him: and ungenerously looking into Papers, (which he knew I wished to keep private,) because I could not keep them under lock and key. If he looks here, he will feel how contemptible a spy is to himself, and to others.
       I visited Mr. Thaxter and Mr. White’s. Mrs. Allen, and Mrs. Welch, and Mr. Smith dined at Mr. Shaw’s with us. There was a Company of Ladies drank tea here. Mr. Thaxter came in the Evening.
      